          Case 2:13-cv-00655-JCM-DJA Document 118 Filed 08/07/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                             Case No. 2:13-cv-0655-JCM-DJA
7          Petitioner,
                                                     ORDER GRANTING MOTION
8          v.                                        FOR EXTENSION OF TIME
                                                     (ECF NO. 117)
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13         In this capital habeas corpus action, the respondents filed a motion to dismiss
14   (ECF No. 71) on April 2, 2020. The petitioner, Randolph L. Moore, was then due to
15   respond to that motion by June 1, 2020. See Order entered February 5, 2019 (ECF No.
16   51) (60 days for response). On a motion by Moore, the Court extended that due date by
17   60 days, to July 31, 2020. See Order entered June 5, 2020 (ECF No. 116).
18         On July 31, 2020, Moore filed a motion for extension of time (ECF No. 117),
19   requesting a second 60-day extension of time, to September 29, 2020, to respond to the
20   motion to dismiss. Moore’s counsel states that the extension of time is necessary
21   because of his obligations in other cases. Respondents do not oppose the motion for
22   extension of time.
23         The Court finds that Moore’s motion for extension of time is made in good faith
24   and not solely for the purpose of delay, and that there is good cause for an extension of
25   time. The Court will grant this second 60-day extension of time, as requested. However,
26   the Court will not look favorably upon any motion to further extend this deadline.
27

28
                                                 1
           Case 2:13-cv-00655-JCM-DJA Document 118 Filed 08/07/20 Page 2 of 2




1              IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

2    (ECF No. 117) is GRANTED. Petitioner will have until and including September 29,

3    2020, to respond to the motion to dismiss.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in

6    effect.

7

8                    August
               DATED THIS   7, day
                          ___  2020.
                                   of ______________________, 2020.
9

10
                                                      JAMES C. MAHAN,
11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
